779 N.W.2d 792 (2010)
Devica L. THOMPSON, Personal Representative of the Estate of John Lee Thompson, Plaintiff-Appellant,
v.
CARROLLTON TOWNSHIP POLICE DEPARTMENT, Jason Arthur Hendricks, Matthew Terry Laux, Jeffrey Brechelsbauer, Cary Onweller, Paul Lagalo, Rickey Shaft, Stuart Schweigert, Jonathan Brown, Joshua Roll, Steve Fresorger, Saginaw County, Saginaw County Sheriff's Department, Charles L. Brown, Carrollton Township, Craig Oatten, City of Zilwaukee, Zilwaukee Police Department, Bruce King, and Taser International, Inc., Defendants-Appellees.
Docket No. 139261-2. COA No. 283772, 283785.
Supreme Court of Michigan.
March 11, 2010.

Order
On order of the Court, the application for leave to appeal the June 2, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.